DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
Claims 1, 2, 4-11, 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to varying embodiments for facial recognition using contextual data.  The following is an examiner's statement of reasons for allowance: The present invention is directed towards performing facial recognition, using dynamic contextual information that comprises calendar information and access event data, wherein the access event data includes an access card swipe or a log in of a remote device to an internet protocol address at a location.
The closest prior art, Ganong et al. (US 2016/0292494) and Zhai et al. (US 2019/0095465) show related systems.  Ganong teaches obtaining, by the processor, contextual information (see para. 0284, 0288, where Ganong discusses image contextual related metadata including date taken, camera type, location coordinates, and event information); generating, by the processor, a vector comprising a facial feature class of the facial features and contextual feature classes of the contextual information (see figure 5, para. 0284, 0288, 0292, where Ganong discusses image contextual related metadata including date taken, camera type, location coordinates, and event information and related class of the facial image); accessing, by the processor, dynamic contextual information stored in dynamic contextual information databases to update dynamic contextual information of the contextual feature classes for a respective vector of each image of a plurality of images in a database in response to a request to perform a facial recognition process, wherein the dynamic contextual information comprises calendar information and access event data (see figure 5, para. 0284, 0288, 0292, where Ganong discusses image contextual related metadata including date taken, camera type, location coordinates, and event information; see para. 0292-0294, where Ganong discusses using the calendar and location event data to properly perform facial recognition).  Zhai teaches comparing, by the processor, the vector with the respective vector of each image of the plurality of images in the database that are updated (see para. 0044-0045, where Zhai discusses facial detection; see para. 0047, 0050, where Zhai discusses forming object vectors based on object features); and detecting, by the processor, a matching image from the plurality of images in the database based on a highest score calculated from each matching feature between the vector and the respective vector of the matching image (see figure 3, figure 4, para. 0035, 0047, 0058-0059, where Zhai discusses comparing object vectors with stored vectors, calculating similarity scores, and determining the highest similarity score).

However, Ganong and Zhai fail to address: 
“generating, by the processor, a vector comprising a facial feature class of the facial features and contextual feature classes of the contextual information;
accessing, by the processor, dynamic contextual information stored in dynamic contextual information databases to update dynamic contextual information of the contextual feature classes that has changed for a respective vector of each image of a plurality of images in a database in response to a request to perform a facial recognition process, wherein the dynamic contextual information comprises calendar information and access event data, wherein the access event data includes an access card swipe or a log in of a remote device to an internet protocol address at a location;
comparing, by the processor, the vector with the respective vector of each image of the plurality of images in the database that are updated; and
detecting, by the processor, a matching image from the plurality of images in the database based on a highest score calculated from each matching feature between the vector and the respective vector of the matching image.”

These distinct features are in each independent claim and renders them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571).  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663